Exhibit 10.21

GLOBAL BRASS AND COPPER HOLDINGS, INC.

2013 OMNIBUS EQUITY INCENTIVE PLAN

NONQUALIFIED OPTION AWARD AGREEMENT

THIS NONQUALIFIED OPTION AWARD AGREEMENT (the “Agreement”), effective as of
[                    ], 2013 (the “Date of Grant”), is made by and between
Global Brass and Copper Holdings, Inc., a Delaware corporation (the “Company”),
and [                    ] (the “Participant”). Any capitalized terms not
otherwise defined in this Agreement shall have the definitions set forth in the
Plan.

WHEREAS, the Company has adopted the Global Brass and Copper Holdings, Inc. 2013
Omnibus Equity Incentive Plan (the “Plan”), pursuant to which Options may be
granted; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant the Option provided for herein to the Participant
subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Option.

(a) Grant. The Company hereby grants to the Participant an Option (the “Option”)
to purchase [                    ] shares of Common Stock (such shares of Common
Stock, the “Option Shares”), on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. The Option is not intended to
qualify as an Incentive Stock Option. The Exercise Price, being the price at
which the Participant shall be entitled to purchase the Option Shares upon the
exercise of all or any portion of the Option, shall be $[                    ]
per Option Share.

(b) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. In the event of a
conflict between the Plan and this Agreement, the terms and conditions of the
Plan shall govern. The Committee shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
under them, and its decision shall be binding and conclusive upon the
Participant and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.

(c) Acceptance of Agreement. By accepting this Agreement, the Participant will
be bound by the terms of this Agreement and the Plan. By accepting this
Agreement, the Participant consents to the electronic delivery of prospectuses,
annual reports and other information required to be delivered by Securities and
Exchange Commission rules (which consent may be revoked in writing by the
Participant at any time upon three (3) business days’ notice to the Company, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to the Participant).

2. Vesting. Except as may otherwise be provided herein (or as otherwise provided
in an employment, consulting or other written agreement between the Participant
and the Company or any of its Affiliates) and subject to the Participant’s
continued employment or service with the Company or an Affiliate, the Option
shall become vested and exercisable with respect to one-third (1/3) of the
Option Shares on each of the first three anniversaries of the Date of Grant
(each such date, a “Vesting Date”). Any fractional Option Shares resulting from
the application of the vesting schedule shall be aggregated and the Option
Shares resulting from such aggregation shall vest on the final Vesting Date.

 



--------------------------------------------------------------------------------

3. Termination of Employment or Service; Change of Control. Except as otherwise
provided herein (or as otherwise provided in an employment, consulting or other
written agreement between the Participant and the Company or any of its
Affiliates), if the Participant’s employment or service with the Company or any
Affiliate, as applicable, terminates for any reason, then the unvested portion
of the Option shall be cancelled immediately and the Participant shall
immediately forfeit any rights to the Option Shares subject to such unvested
portion. If the Participant’s employment or service is terminated (w) by the
Company without Cause or by the Participant for Good Reason (as defined in the
Participant’s employment, severance protection agreement or similar agreement,
provided that if no such agreement exists or no definition of Good Reason is
provided therein, then Good Reason shall not exist), in each case after a Change
of Control, (x) by the Company as a result of the Participant’s Disability,
(y) as a result of the Participant’s death or (z) by the Participant’s
retirement on or after the date he has both attained age sixty (60) years and
completed at least five (5) years of employment with or services to the Company
or its Affiliates, then any unvested Option Shares shall vest on or within 30
days of the date of such termination.

4. Expiration.

(a) In no event shall all or any portion of the Option be exercisable after the
tenth anniversary of the Date of Grant (the “Option Period”).

(b) Except as otherwise provided herein (or as otherwise provided in an
employment, consulting or other written agreement between the Participant and
the Company or any of its Affiliates), if, prior to the end of the Option
Period, the Participant’s employment or service with the Company and all
Affiliates is terminated by the Company or an Affiliate without Cause or by the
Participant for any reason other than at a time when grounds to terminate the
Participant’s employment or service for Cause exist, the Option shall expire on
the earlier of the last day of the Option Period or the date that is ninety
(90) days after the date of such termination; provided, however, that if the
Participant’s employment or service with the Company or any Affiliate is
terminated and the Participant is subsequently rehired or reengaged by the
Company or any Affiliate within ninety (90) days following such termination and
prior to the expiration of the Option, the Participant’s employment or service
shall not be considered to have undergone a termination.

(c) Except as otherwise provided herein (or as otherwise provided in an
employment, consulting or other written agreement between the Participant and
the Company or any of its Affiliates), if the Participant dies or his employment
or service is terminated on account of Disability, prior to the end of the
Option Period and while still in the employ of the Company or an Affiliate, or
dies following a termination described in subsection (b) above but prior to the
expiration of an Option, the Option shall expire on the earlier of the last day
of the Option Period or the date that is one year after the date of death or
termination on account of Disability of the Participant, as applicable. In such
event, the Option shall remain exercisable by the Participant or his or her
beneficiary determined in accordance with Section 15(g) of the Plan, as
applicable, until its expiration only to the extent the Option was exercisable
by the Participant at the time of such event.

(d) If the Participant ceases employment or service with the Company or any
Affiliates due to a termination for Cause or termination by the Participant for
any reason at a time when grounds to terminate the Participant’s employment or
service for Cause exist, the Option (including any vested portion of the Option)
shall expire immediately upon such cessation of employment or service.

 

2



--------------------------------------------------------------------------------

5. Method of Exercise.

(a) Options which have become exercisable may be exercised by delivery of a duly
executed written notice of exercise to the Company at its principal business
office using such form(s) as may be required from time to time by the Company.

(b) No Option Shares shall be delivered pursuant to any exercise of the Option
until payment in full of the Exercise Price therefor is received by the Company
and the Participant has paid to the Company an amount equal to any federal,
state, local and non-U.S. income and employment taxes required to be withheld.

(c) Subject to applicable law, the Exercise Price and applicable tax withholding
shall be payable by (i) cash, check, cash equivalent, and/or shares of common
stock valued at the Fair Market Value at the time the Option is exercised,
(ii) at the Participant’s election via a “net exercise” method or broker
assisted cashless exercise method as further set forth in the Plan or (iii) such
other method which is approved by the Committee. Notwithstanding the foregoing,
if, on the last day of the Option Period, the Fair Market Value exceeds the
Exercise Price, the Participant has not exercised the Option, and the Option has
not expired, such Option shall be deemed to have been exercised by the
Participant on such last day by means of a net exercise and the Company shall
deliver to the Participant the number of shares of Common Stock for which the
Option was deemed exercised less such number of shares of Common Stock required
to be withheld to cover the payment of the Exercise Price and all applicable
required withholding taxes. Any fractional shares of Common Stock shall be
settled in cash.

6. Rights as a Stockholder. The Participant shall not be deemed for any purpose
to be the owner of any Option Shares unless, until and to the extent that
(i) this Option shall have been exercised pursuant to its terms, (ii) the
Company shall have issued and delivered to the Participant the Option Shares and
(iii) the Participant’s name shall have been entered as a stockholder of record
with respect to such Option Shares on the books of the Company.

7. Compliance with Legal Requirements.

(a) Generally. The granting and exercising of the Option, and any other
obligations of the Company under this Agreement, shall be subject to all
applicable federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on the Option as it deems necessary or advisable under applicable federal
securities laws, the rules and regulations of any stock exchange or market upon
which shares of Common Stock are then listed or traded, and/or any blue sky or
state securities laws applicable to such shares. It is expressly understood that
the Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant. The Participant agrees to
take all steps the Committee or the Company determines are necessary to comply
with all applicable provisions of federal and state securities law in exercising
his or her rights under this Agreement.

(b) Tax Withholding. The exercise of the Option (or any portion thereof) shall
be subject to the Participant satisfying any applicable federal, state, local
and foreign tax withholding obligations. The Company shall have the power and
the right to deduct or withhold from all amounts payable to the Participant in
connection with the Option or otherwise, or require the Participant to remit to
the Company, an amount sufficient to satisfy any applicable taxes required by
law. Further, the Company may permit or require the Participant to satisfy, in
whole or in part, the tax obligations by withholding shares of Common Stock that
would otherwise be received upon exercise of the Option.

 

3



--------------------------------------------------------------------------------

8. Clawback. Notwithstanding anything to the contrary contained herein, the
Committee may, in its sole discretion, cancel the Option if the Participant,
without the consent of the Company, while employed by or providing services to
the Company or any Affiliate or after termination of such employment or service,
violates a non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement, or otherwise has engaged in or engages in
activity that is in conflict with or adverse to the interest of the Company or
any Affiliate, including fraud or conduct contributing to any financial
restatements or irregularities, as determined by the Committee in its sole
discretion. Further, if the Participant otherwise has engaged in or engages in
any activity referred to in the preceding sentence, the Participant shall
forfeit any compensation, gain or other value realized thereafter on the
vesting, exercise or settlement of such Option, the sale or other transfer of
such Option, or the sale of shares of Common Stock acquired in respect of such
Option, and must promptly repay such amounts to the Company. In addition, if the
Participant receives any amount in excess of what the Participant should have
received under the terms of the Option for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), all as determined by the Committee in its sole
discretion, then the Participant shall be required to promptly repay any such
excess amount to the Company. To the extent required by applicable law
(including without limitation Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of NYSE or other securities exchange or
inter-dealer quotation system on which the Common Stock is listed or quoted, or
if so required pursuant to a written policy adopted by the Company, the Option
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into this Agreement).

9. Miscellaneous.

(a) Transferability. The Option may not be assigned, alienated, pledged,
attached, sold, gifted, loaned or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
Section 15(b) of the Plan. In the event of the Participant’s death, the Option
shall thereafter be exercisable (to the extent otherwise exercisable hereunder)
only by the Participant’s executors or administrators. In addition, the
Participant agrees to comply with any written holding requirement policy adopted
by the Company for employees.

(b) Waiver. Any right of the Company contained in this Agreement may be waived
in writing by the Committee. No waiver of any right hereunder by any party shall
operate as a waiver of any other right, or as a waiver of the same right with
respect to any subsequent occasion for its exercise, or as a waiver of any right
to damages. No waiver by any party of any breach of this Agreement shall be held
to constitute a waiver of any other breach or a waiver of the continuation of
the same breach.

(c) Section 409A. The Option is not intended to be subject to Section 409A of
the Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes
Section 409A of the Code or could cause the Participant to incur any tax,
interest or penalties under Section 409A of the Code, the Committee may, in its
sole discretion and without the Participant’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the Participant of the applicable provision
without materially increasing the cost to the Company or contravening the
provisions of Section 409A of the Code. This Section 9(c) does not create an
obligation on the part of the Company to modify the Plan or this Agreement and
does not guarantee that the Option or the Option Shares will not be subject to
interest and penalties under Section 409A.

 

4



--------------------------------------------------------------------------------

(d) Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three
(3) business days after mailing but in no event later than the date of actual
receipt. Notices shall be directed, if to the Participant, at the Participant’s
address indicated by the Company’s records, or if to the Company, to the
attention of the General Counsel at the Company’s principal executive office.

(e) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(f) No Rights to Employment or Service. Nothing contained in this Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.

(g) Bound by Plan. By signing this Agreement, the Participant acknowledges that
he or she has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.

(h) Fractional Shares. In lieu of issuing a fraction of a share of the Common
Stock resulting from any exercise of the Option, resulting from an adjustment of
the Option pursuant to Section 12 of the Plan or otherwise, the Company shall be
entitled to pay to the Participant an amount equal to the Fair Market Value of
such fractional share.

(i) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. Any notice should
be made to the attention of the General Counsel of the Company at the Company’s
principal executive office. If no designated beneficiary survives the
Participant, the Participant’s estate shall be deemed to be the Participant’s
beneficiary.

(j) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(k) Securities Laws. The Participant agrees that the obligation of the Company
to issue Option Shares shall also be subject, as conditions precedent, to
compliance with applicable provisions of the Securities Act of 1933, as amended,
the Securities Exchange Act of 1934, as amended, state securities or corporation
laws, rules and regulations under any of the foregoing and applicable
requirements of any securities exchange upon with the Company’s securities shall
be listed.

(l) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 12 of the Plan.

 

5



--------------------------------------------------------------------------------

(m) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(n) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(o) Signature in Counterparts. This Agreement may be signed in counterpart, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as set forth below.

 

GLOBAL BRASS AND COPPER HOLDINGS, INC. By:     Name:   Title:     [insert name
of Participant]

 

 

[Signature Page to [                    ] Option Award Agreement]